DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto et al. (US 5,339,513).
Regarding claim 1, Hashimoto discloses manufacturing a steel fuel-conveying pipe (col. 4, line 1 and col. 7, lines 55-59; Fig. 2) having an anti-rust film layer (i.e. the pipe was dipped in a bonderizing liquid to form phosphoric zinc films on the inner and outer surfaces thereof; col. 4, lines 10-13). During the hot rolling process black scale is produced (col. 6, lines 59-62), and concave puckers resulting in microscopic cracks of sizes up to 80 µm are produced (col. 6, lines 65-67) during the pipe extension process. Therefore it is readily apparent the pipe material is screened and classified as one having an initial flaw (i.e. microscopic cracks of sizes up to 80 µm, col. 5, lines 65-67) not exceeding the preset threshold of 150 µm. The initial flaw on the inner peripheral surface of the pipe material not exceeding the threshold is removed by mechanical cutting (col. 5, line 53 – col. 6, line 2; col. 6, lines 64-68). The inner peripheral surface 
Regarding claim 2, Hashimoto discloses manufacturing a steel fuel-conveying pipe (col. 4, line 1 and col. 7, lines 55-59; Fig. 2) having an anti-rust film layer (i.e. the pipe was dipped in a bonderizing liquid to form phosphoric zinc films on the inner and outer surfaces thereof; col. 4, lines 10-13). During the hot rolling process black scale is produced (col. 6, lines 59-62), and concave puckers resulting in microscopic cracks of sizes up to 80 µm are produced (col. 6, lines 65-67) during the pipe extension process. Therefore it is readily apparent a flaw detection was performed to detect an initial flaw, and the pipe material was screened and classified as one having an initial flaw (i.e. microscopic cracks of sizes up to 80 µm, col. 5, lines 65-67) not exceeding the preset threshold of 150 µm. The initial flaw on the inner peripheral surface of the pipe material not exceeding the threshold is removed by mechanical cutting (col. 5, line 53 – col. 6, line 2; col. 6, lines 64-68). The inner peripheral surface of the pipe material is subjected to a surface treatment (i.e. dipped into lubricating oil - col. 6, lines 4-5; cleaning with triethane - col. 6, lines 10-11).
Regarding claims 3 and 5, Hashimoto discloses the initial flaw on the inner peripheral surface of the pipe material being removed (col. 6, lines 64-68) by a gun drill machine (col. 4, line 36 – col, 6, line 2 and Figs. 1-2).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (US 5,339,513) in view of Iizuka et al. (US 2015/0000095 A1).
Regarding claim 1, Hashimoto discloses manufacturing a steel fuel-conveying pipe (col. 4, line 1 and col. 7, lines 55-59; Fig. 2) having an anti-rust film layer (i.e. the pipe was dipped in a bonderizing liquid to form phosphoric zinc films on the inner and outer surfaces thereof; col. 4, lines 10-13). During the hot rolling process black scale is produced (col. 6, lines 59-62), and concave puckers resulting in microscopic cracks of sizes up to 80 µm are produced (col. 6, lines 65-67) during the pipe extension process. The pipe material has an initial flaw (i.e. microscopic cracks of sizes up to 80 µm, col. 5, lines 65-67) not exceeding the preset threshold of 150 µm. The initial flaw on the inner peripheral surface of the pipe material not exceeding the threshold is removed by mechanical cutting (col. 5, line 53 – col. 6, line 2; col. 6, lines 64-68). The inner peripheral surface of the pipe material is subjected to a surface treatment (i.e. dipped into lubricating oil - col. 6, lines 4-5; cleaning with triethane - col. 6, lines 10-11).
Regarding claim 2, Hashimoto discloses manufacturing a steel fuel-conveying pipe (col. 4, line 1 and col. 7, lines 55-59; Fig. 2) having an anti-rust film layer (i.e. the 
Regarding claims 3 and 5, Hashimoto discloses the initial flaw on the inner peripheral surface of the pipe material being removed (col. 6, lines 64-68) by a gun drill machine (col. 4, line 36 – col, 6, line 2 and Figs. 1-2).
Although Hashimoto inherently has determined there is an initial flaw present because Hashimoto then performs machining to remove the initial flaw, however, for argument’s sake Hashimoto does not explicitly disclose performing flaw detection on the inner peripheral surface of the pipe material to detect an initial flaw, or explicitly disclose screening and classifying the pipe material as one having an initial flaw/detected value.
Iizuka discloses a flaw detection method which involves performing flaw detection on the inner peripheral surface (B) of a pipe (1) to detect an initial flaw (BW) 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to screen and classify the pipe material of Hashimoto as one having an initial flaw/detected value, and to perform flaw detection on the inner peripheral surface of the pipe material of Hashimoto to detect an initial flaw, in light of the teachings of Iizuka, in order to detect even a dent flaw or shallow flaw on the inner surface of the pipe.
Claims 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. in view of Takagi (US 2013/0098496 A1).
Hashimoto discloses all of the claimed subject matter except for wherein the surface treatment is Nickel (Ni) plating.
See pg. 4, [0058], lines 5-8.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide Nickel (Ni) plating as the surface treatment for the inner surface of the pipe of Hashimoto, in light of the teachings of Takagi, in order to provide a barrier for covering the inner surface of the pipe to break contact between corrosive fuel and the pipe.
Claims 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto/Iizuka as applied to claims 1 and 2 above, and further in view of Takagi (US 2013/0098496 A1).
Hashimoto/Iizuka as previously modified discloses all of the claimed subject matter except for wherein the surface treatment is Nickel (Ni) plating.
Takagi discloses providing Nickel plating layer (4) on the inner surface of a pipe to serve as a barrier for covering the inner face of the pipe to break contact between corrosive fuel and the pipe base material. See pg. 4, [0058], lines 1-8.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide Nickel (Ni) plating as the surface treatment for the inner surface of the pipe of Hashimoto/Iizuka, in light of the teachings of Takagi, in order to provide a barrier for covering the inner surface of the pipe to break contact between corrosive fuel and the pipe.

Response to Arguments
Applicant's arguments filed 12/23/20 have been fully considered but they are not persuasive.
Applicant argues that Hashimoto fails to disclose a preset threshold of 150 µm.
In response, the Examiner acknowledges although Hashimoto does not teach the pipe material as one having an initial flaw or a detected value exceeding a preset threshold of 150 µm, however, Hashimoto does teach the pipe material having the initial flaw/detected value not exceeding the preset threshold of 150 µm as evidenced by the description of Fig. 4 discussed at col. 6, lines 59-68. Hashimoto discloses at col. 6, lines 59-68, “concave puckers produced during the pipe extension process has been eliminated and the state of microscopic cracks of sizes up to 80 µm resulting from the pucks has been substantially improved to a maximum size of 30 µm.”  This description explicitly states Hashimoto is aware of initial flaw in the form of microscopic cracks being at least up to 80 µm, and as resulting of the machining the microscopic cracks were reduced from 80 µm to a substantially improved maximum size of 30 µm thereby resulting in high smoothness for the inner surface of the pipe.
Amended claims 1 and 2 require “….the pipe material as one having an initial flaw exceeding a preset threshold of 150 µm or one having the initial flaw not exceeding the preset threshold…” Hashimoto clearly teaches (col. 6, lines 64-68) an example of a pipe material having an initial flaw (i.e. microscopic cracks) of up to 80 µm which does not exceed the preset threshold of 150 µm.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMIE E COZART whose telephone number is (571)272-4528.  The examiner can normally be reached on Monday - Friday 8:30am - 7:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JERMIE E COZART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        


March 17, 2021